Russell, J.
1. The circumstantial evidence was sufficient to corroborate the confession and authorize the verdict of guilty.
2. In a prosecution for simple larceny, where it appears that the goods alleged to have been stolen were sold, and thus had some value, it is *34unnecessary to prove tlie price paid or the exact quantity. Erom legally admitted evidence it appears that the goods claimed to have been stolen had some value. The fact that other evidence as to value was illegally admitted will not, in the absence of other error, authorize a reversal of the judgment refusing a new trial.
Decided November 7, 1911.
Accusation of larceny; from city court of Sandersville — Judge Jordan.
April 15, 1911.
Goodwin & Wood, for plaintiff in error.
J. E. Hyman, solicitor, contra.

Judgment affirmed.